Citation Nr: 0842798	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  94-35 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, evaluated as 10 percent disabling from December 
30, 1993 (excluding a period of temporary total rating), 20 
percent disabling from March 1, 2001, and 30 percent 
disabling from June 5, 2003.  

(The issue of entitlement to waiver of recovery of an 
overpayment of compensation benefits in the amount of 
$35,400.14, to include the question of whether the 
overpayment was properly created, is the subject of a 
separate appellate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to June 
1976.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1994 rating decision in which the RO denied the 
veteran's claim for an increased rating for an osteoma of the 
right knee.  In April 1994, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in May 1994, and the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
August 1994.  

In March 1997, the veteran testified during a hearing before 
a Veterans Law Judge at the RO (Travel Board hearing); a 
transcript of that hearing is of record.  In May 1997, the 
Board remanded the claim for a compensable rating for osteoma 
of the right knee to the RO for further development.  

In a July 1999 rating decision, the RO granted an increased 
rating of 10 percent for cartilage disorder of the right 
knee, with osteoma, effective December 30, 1993.  Also in 
July 1999, the RO issued a supplemental SOC (SSOC) regarding 
the rating of the service-connected cartilage disorder of the 
right knee, with osteoma.  In the Reasons and Bases portion 
of this SSOC, the RO specifically stated that the SSOC was 
being issued because the increased rating of 10 percent was 
not considered a full grant of the benefit sought on appeal.  
The veteran was informed that, if the rating action did 
satisfy his appeal, he should notify the RO, and his appeal 
would be discontinued; however, appeal action would be 
continued unless the RO received such notice.  The RO again 
issued a SSOC regarding entitlement to a rating in excess of 
10 percent for cartilage disorder of the right knee, with 
osteoma, in November 1999.  In a September 1999 statement, 
the veteran indicated that he was submitting additional 
medical evidence in support of his appeal, in response to the 
July 1999 SSOC.  In a December 1999 statement in support of 
his claim, the veteran indicated that, in support of his 
appeal for his right and left knees, he was providing 
additional medical evidence showing that his service-
connected disability had worsened.  

In an April 2000 rating decision, the RO granted a 100 
percent rating for the right knee injury, with instability, 
status post arthroscopic cartilage repair, for the period 
from February 17, 2000 to April 1, 2000, based on surgical or 
other treatment necessitating convalescence.  In a June 2000 
rating decision, the RO extended the temporary total 
evaluation from April 1, 2000 to June 1, 2000, and granted an 
increased rating for the service-connected right knee injury 
with instability, status post arthroscopic cartilage repair, 
with degenerative changes and pain on motion, effective June 
1, 2000.  

A July 2000 deferred rating decision indicates that the 
veteran should be informed that the July 1999 rating decision 
which granted a 10 percent rating for the right knee, 
effective December 30, 1993, was a total grant of benefits, 
and he should disregard the July 1999 SSOC.  The veteran was 
so informed by letter in July 2000.  

The Board notes that a claimant is generally presumed to be 
seeking the maximum benefit under the law.  A.B. v. Brown, 6 
Vet. App. 35 (1993).  However, a claimant may limit his claim 
or appeal to the issue of entitlement to a particular 
disability rating which is less than the maximum allowed by 
law for a particular service-connected condition.  A.B., 6 
Vet. App. at 39.  

Despite the finding in the July 2000 deferred rating 
decision, review of the record reflects no indication from 
the veteran that he was seeking no more than a 10 percent 
rating for his service-connected right knee disability.  
Rather, in September and December 1999, after issuance of the 
July 1999 SSOC, he veteran indicated that he was providing 
additional medical evidence in support of his appeal for his 
right knee.  Based on the foregoing, the Board finds that the 
veteran did not limit his appeal in regard to a claim for an 
increased rating for the service-connected right knee 
disability.  

The Board notes that, in an August 2000 rating decision, the 
RO extended the temporary total evaluation in regard to the 
right knee, to September 1, 2000; and, in a January 2001 
rating decision, again extended the temporary total 
evaluation to March 1, 2001.  In a September 2003 rating 
decision, the RO granted an increased rating of 30 percent 
for the service-connected right knee injury with instability, 
status post arthroscopic cartilage repair, with degenerative 
changes and pain on motion, effective June 5, 2003.  

While the RO has granted increased ratings, inasmuch as 
higher rating are available for the service-connected right 
knee disability for the periods from December 30, 1993 to 
March 1, 2001 (excluding the period of temporary total 
rating), from March 1, 2001 to June 5, 2003, and since June 
5, 2003, and the veteran is presumed to seek the maximum 
available benefit for a disability, the Board has 
characterized the issue on appeal as set forth on the title 
page.  See A.B., 6 Vet. App. at 38.  

For the reasons expressed below, this matter is, again, being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Unfortunately, the claims file reflects that further RO 
action on this matter is warranted, even though such will, 
regrettably, further delay a decision on this claim. 

After issuance of the November 1999 SSOC, the most recent 
SSOC addressing the claim for an increased rating for the 
veteran's service-connected right knee disability, the RO 
received additional medical evidence.  This evidence consists 
of records of VA treatment from December 1999 to October 
2003.  These records reflect complaints regarding and 
treatment for the right knee, and, as such, are directly 
relevant to the issue on appeal.  Also associated with the 
claims file since issuance of the November 1999 SSOC are the 
reports of VA examinations of the right knee conducted in May 
2000 and July 2003.  While the veteran submitted evidence in 
September 2008 regarding his waiver claim, accompanied by a 
waiver of initial RO consideration of the evidence, the 
waiver clearly stated that it pertained to the attached 
evidence, which consisted of records regarding a warrant for 
the veteran's arrest.  

As the records of VA treatment from December 1999 to October 
2003 and the reports of VA examination conducted in May 2000 
and July 2003 are pertinent to the claim for an increased 
rating for the veteran's service-connected right knee 
disability, a remand for issuance of an SSOC reflecting RO 
consideration of this evidence is warranted.  See 38 C.F.R. 
§ 19.31, 19.37 (2008). 

While this matter is on remand, the RO should obtain and 
associate with the claims file all outstanding VA medical 
records.  The claims file currently includes records of 
treatment from the Dublin VA Medical Center (VAMC), dated 
from September 1984 to November 1996, the Augusta VAMC, dated 
from October 1989 to August 2003, and the Brevard Outpatient 
Clinic (OPC), dated from June 2001 to October 2003.  In a VA 
Form 21-4142 (Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA)) 
received in December 2003, the veteran reported that he had 
received treatment for degenerative joint disease in both 
knees at the Brevard OPC, in Viera, Florida, from May 2001 to 
December 2003.  This statement reflects that more recent 
records of VA treatment for the service-connected right knee 
disability are available from this facility.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent treatment records from the 
aforementioned facilities, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its letter to the veteran meets the notice 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

In Vazquez-Flores, the Court held that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate a claim for an increased rating: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

As noted above, in March 1997 the veteran testified during a 
Board hearing at the RO regarding the claim on appeal.  The 
Veterans Law Judge who conducted this hearing is no longer 
employed at the Board.  Therefore, the veteran is entitled to 
have a hearing before another Veterans Law Judge.  It does 
not appear that the veteran has been informed of this right.  
38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  Thus, as the 
claim is being remanded for further development, the veteran 
should be asked to indicate whether he desires a hearing 
before another Veterans Law Judge.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should inform the veteran that 
the Veterans Law Judge before whom he 
testified in March 1997 is no longer 
employed at the Board, and request that 
the veteran indicate whether he desires a 
hearing before another Veterans Law 
Judge.  If the veteran responds in the 
affirmative, then the RO should take the 
necessary steps to schedule him for such 
a hearing.   
 
2.  The RO should obtain all records of 
evaluation and/or treatment of the right 
knee from the Dublin VAMC (since November 
1996), the Augusta VAMC (since August 
2003), and the Brevard OPC (since October 
2003).  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claim on appeal, that is not 
currently of record.  

The RO should also ensure that its letter 
meets the requirements of Vazquez-Flores 
(cited to above), as appropriate.  The RO 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include arranging for the veteran to 
undergo further VA examination, if 
appropriate), the RO should readjudicate 
the claim on appeal in light of all 
pertinent evidence and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

